 



EXHIBIT 10.2
AMENDMENT NO. 1
TO THE KITCHEN COLLECTION, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN
FOR THE PERIOD FROM JANUARY 1, 2003 THROUGH DECEMBER 31, 2007
(AS AMENDED AND RESTATED EFFECTIVE AS OF DECEMBER 1, 2007)
     The Kitchen Collection, Inc. (the “Company”), hereby adopts this Amendment
No. 1 to The Kitchen Collection, Inc. Long-Term Incentive Compensation Plan For
the Period From January 1, 2003 through December 31, 2007 (As Amended and
Restated Effective as of December 1, 2007) (the “Plan”), effective as of
January 1, 2008. Words and phrases used herein with initial capital letters that
are defined in the Plan are used herein as so defined.
Section 1
     Section 10(b) of the Plan is hereby amended in its entirety to read as
follows:
     “(b) Interest.
     (i) The 2007 and 2008 Sub-Accounts of the Non-Frozen Participants shall be
credited with interest in accordance with the rules described in this
Subsection; provided, however, that (1) no interest shall be credited to the
Sub-Accounts of the Frozen Participants, (2) no interest shall be credited to
the Pre-2006 Sub-Accounts of the Non-Frozen Participants; (3) no interest shall
be credited to a Sub-Account after the Maturity Date of the Sub-Account, (4) no
interest shall be credited to a Sub-Account following a Participant’s
Termination of Employment prior to a Maturity Date (except as described in
Section 10(c)(ii) with respect to delayed payments made to Key Employees on
account of a Termination of Employment) and (5) no interest shall be credited to
the Sub-Accounts after the last day of the month preceding the payment date of
such Sub-Account.
     (ii) Subject to the limitations described in clause (i), at the end of each
calendar month during the year, the 2007 and 2008 Sub-Accounts of each
Non-Frozen Participant shall be credited with an amount determined by
multiplying the average Sub-Account balances during such month by the blended
rate earned during such month by the Fixed Income Fund. In addition, as of the
end of each calendar year in which the ROTCE Table Rate adopted by the
Compensation Committee for such year exceeds the Fixed Income Fund rate for such
year, the Sub-Accounts shall be retroactively credited with an additional amount
(if any) determined by multiplying the average Sub-Account balances during each
month of such calendar year by the excess of the ROTCE Table Rate over the Fixed
Income Fund Rate, compounded monthly. In the event that, prior to an applicable
Maturity Date, a Non-Frozen Participant (X) incurs a Termination of Employment
or (Y) becomes eligible for a payment from a Sub-Account hereunder prior to the
Maturity Date, the foregoing interest calculations shall be made as of the last
day of the month immediately preceding such date and shall be based on (1) the
blended rate earned during the preceding month by the Fixed Income Fund and/or
(2) the year-to-date ROTCE Table Rate as of such date, as calculated by the
Company, as applicable.
     (iii) The Committee may change (or suspend) the interest rate credited on
Accounts at any time.”
     EXECUTED this 12th day of February, 2008.

              THE KITCHEN COLLECTION, INC.
 
       
 
  By:   /s/ Charles A. Bittenbender
 
       
 
  Title:   Assistant Secretary

